 

Exhibit 10.2

 



RESTRICTED STOCK AWARD AGREEMENT

 

This RESTRICTED STOCK AWARD AGREEMENT (the “Agreement”) is made and entered into
as of July __, 2016 (the “Effective Date”), by and between Aytu BioScience,
Inc., a Delaware corporation (the “Company”), and ___________________ (the
“Grantee”).

 

WHEREAS, in connection with Grantee’s continued provision of valuable services
as an employee of the Company, the Company’s Board of Directors (the “Board”)
has determined to issue _________________ (####) shares of the Company’s common
stock to Grantee, subject to the terms of this Agreement.

 

NOW, THEREFORE, in consideration of the foregoing, the Company and the Grantee
agree as follows.

 

1.           Grant of Stock. The Company hereby agrees to issue to the Grantee
_________________ (####) shares of the Company’s common stock (the “Shares”).
All of the Shares received by the Grantee from the Company pursuant to this
Agreement are subject to the terms of this Agreement, including but not limited
to an option by the Company to repurchase such Shares.

 

2.           Company’s Repurchase Option.

 

(a)           The termination of the Grantee’s employment with the Company or a
Related Entity (as defined below) for any reason will be a “Triggering Event.” A
Grantee’s employment will be deemed to have terminated either upon an actual
termination of employment or upon the entity for which the Grantee provides
services ceasing to be a Related Entity. Employment will not be considered
interrupted in the case of any approved leave of absence or a transfer between
the Company and any Related Entity. An approved leave of absence for this
purpose will include sick leave, military leave, or any other authorized
personal leave, so long as the Company or Related Entity has a reasonable
expectation that the Grantee will return to provide services for the Company or
Related Entity, and provided further that the leave does not exceed six (6)
months, unless the Grantee has a statutory or contractual right to re-employment
following a longer leave. The term “Related Entity” means any “parent
corporation” of the Company, whether now or hereafter existing, within the
meaning of Section 424(e) of the Internal Revenue Code of 1986, as amended (the
“Code”), and any “subsidiary corporation” of the Company, whether now or
hereafter existing, within the meaning of Section 424(f) of the Code.

 

(b)           In the event that a Triggering Event occurs, the Company will have
an option (the “Repurchase Option”) for a period of 90 days from the date of
such event (as reasonably fixed and determined by the Company), to repurchase
any of the Shares that are not vested pursuant to the vesting provisions set
forth on Exhibit A hereto as of the date of such Triggering Event (such Shares,
the “Unvested Shares”) for no additional consideration. In the event the Company
elects to exercise the Repurchase Option, it will be exercised by the Company by
written notice to the Grantee, which notice will specify the number of Shares
and the time (not later than 30 days from the date of the Company’s notice) and
place for the closing of the repurchase of the Shares. Upon delivery of such
notice and payment of the purchase price (if any) in accordance with the terms
hereof, the Company will become the legal and beneficial owner of the Shares
being repurchased and all rights and interests therein or relating thereto, and
the Company will have the right to retain and transfer to its own name the
number of Shares being repurchased by the Company.

 



 -1- 

 

 

(c)           If, at any time during the two (2) years immediately following the
Effective Date, the Company desires to have its common stock listed on a
national securities exchange and the Board determines that the existence of this
grant of Shares will prohibit or materially jeopardize, delay or limit such
listing, then the Company may exercise the Repurchase Option as to any Unvested
Shares, on the same terms and conditions as described in Section 2(b) above.

 

(d)           Whenever the Company has the right to repurchase Shares hereunder,
the Board may designate and assign to one or more assignees the right to
exercise all or part of the Company’s repurchase rights under this Agreement to
purchase all or a part of such Shares.

 

3.           Release of Shares From Repurchase Option. In the event the
Repurchase Option is triggered pursuant to a Triggering Event and the Company
(or its assigns) fails to exercise the Company’s option for the repurchase of
any or all of the Shares then, upon the expiration of the 90-day option period,
any and all such Shares not repurchased by the Company will be released from the
Repurchase Option. Upon the release of the Repurchase Option, any Unvested
Shares will immediately vest.

 

4.           Restriction on Transfer. Except for a transfer to a “Permitted
Transferee” (as defined below), none of the Unvested Shares or any beneficial
interest therein will be transferred, pledged, hypothecated, encumbered or
otherwise disposed of in any way. For purposes of this Agreement, “Permitted
Transferee” will mean any of Grantee’s spouse, the lineal descendant(s) (natural
or adopted) of Grantee’s parents, the spouse(s) of such descendants, or a trust
for the sole benefit of such persons or any of them. All transferees of Shares
or any interest therein (including Permitted Transferees) will receive and hold
such Shares or interest subject to the provisions of this Agreement, and will
agree in writing to take such Shares or interest therein subject to all the
terms of this Agreement, including restrictions on further transfer. Any sale or
transfer of the Company’s Shares will be void unless the provisions of this
Agreement are met.

 

5.           Ownership Rights. Grantee, as beneficial owner of the Shares, will
have full voting rights with respect to the Shares during and after the vesting
period, except to the extent repurchased to the Repurchase Option. Grantee will
be entitled to receive dividends with respect to Unvested Shares prior to the
vesting of such Shares as follows: (a) any regular cash dividends paid with
respect to an Unvested Share will be retained by the Company and will be paid to
Grantee, without interest, within thirty (30) days after the associated Share
vests as provided in this Agreement, and will be forfeited if and when the
associated Share is repurchased, and (b) any property (other than cash)
distributed with respect to an Unvested Share (including without limitation a
distribution of stock by reason of a stock dividend, stock split, or otherwise,
or a distribution of other securities with respect to an associated Share) will
be subject to the restrictions of this Agreement in the same manner and for so
long as the associated Share remains subject to those restrictions, and will be
forfeited if and when the associated Share is repurchased or will vest if and
when the associated Share vests. If any Shares are repurchased pursuant to the
Repurchase Option, then, on the date of such repurchase, Grantee will no longer
have any rights as a stockholder with respect to such repurchased Shares or any
interest therein.

 



 -2- 

 

 

6.           Investment Intent; Legends on Certificates.

 

(a)           Simultaneously with the execution hereof, the Grantee has executed
and delivered to the Company a copy of the Investment Representation Statement
in the form of Exhibit B hereto concerning the Grantee’s investment intent with
respect to the Shares.

 

(b)           The Grantee acknowledges that the certificates evidencing the
Shares will be endorsed with a legend, in addition to any other legends required
by any other agreement to which the Shares are subject, substantially as
follows:

 

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES LAWS.
THESE SECURITIES HAVE BEEN ACQUIRED FOR INVESTMENT AND NOT WITH A VIEW TO
DISTRIBUTION OR RESALE, AND MAY NOT BE SOLD, MORTGAGED, PLEDGED, HYPOTHECATED OR
OTHERWISE TRANSFERRED WITHOUT AN EFFECTIVE REGISTRATION STATEMENT FOR SUCH
SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, AND APPLICABLE STATE
SECURITIES LAWS, OR THE AVAILABILITY OF EXEMPTIONS FROM SUCH REGISTRATION
PROVISIONS.

 

THE SHARES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO A RESTRICTED STOCK
AWARD AGREEMENT AND TO THE RESTRICTIONS CONTAINED THEREIN, INCLUDING
RESTRICTIONS UPON TRANSFER. A COPY OF THE AGREEMENT WILL BE FURNISHED TO ANY
INTERESTED PARTY UPON WRITTEN REQUEST, WITHOUT CHARGE.

 

(c)           The Grantee understands and agrees that neither the Company nor
any agent of the Company will be under any obligation to recognize and transfer
any of the Shares if, in the opinion of counsel for the Company, such transfer
would result in violation by the Company of any federal or state law with
respect to the offering, issuance or sale of securities.

 

(d)           Grantee understands and agrees that, in order to ensure compliance
with the restrictions referred to herein, the Company may issue appropriate
“stop transfer” instructions to its transfer agent, if any, and that, if the
Company transfers its own securities, it may make appropriate notations to the
same effect in its own records.

 

7.           Adjustment for Stock Splits and the Like. All references to the
number of Shares will be appropriately and equitably adjusted to reflect any
stock split, stock dividend or other change in the Company’s capitalization that
may be made by the Company after the date of this Agreement.

 



 -3- 

 

 

8.           Tax Matters.

 

(a)           The Grantee has reviewed with the Grantee’s own tax advisors the
federal, state, local and foreign (if applicable) tax consequences of the grant
of the Shares and the transactions contemplated by this Agreement. The Grantee
is relying solely on such advisors and not on any statements or representations
of the Company or any of its agents. The Grantee (and not the Company) will be
responsible for the Grantee’s own tax liability that may arise as a result of
this investment or the transactions contemplated by this Agreement.

 

(b)           The Grantee understands that Section 83 of the Code taxes as
ordinary income the difference between the amount paid for the Shares and the
fair market value of the Shares as of the date any restrictions on the Shares
lapse. The Grantee understands that he/she may elect to be taxed at the time the
Shares are received rather than when and as the Repurchase Option expires by
filing an election under Section 83(b) of the Code with the I.R.S. within 30
days from the date of transfer to the Grantee. If the Grantee makes any tax
election relating to the treatment of the Shares under the Code, at the time of
such election the Grantee will notify the Company of such election.

 

(c)           THE GRANTEE ACKNOWLEDGES THAT IT IS THE GRANTEE’S SOLE
RESPONSIBILITY AND NOT THE COMPANY’S TO FILE TIMELY THE ELECTION UNDER SECTION
83(b), EVEN IF THE GRANTEE REQUESTS THE COMPANY OR ITS REPRESENTATIVES TO MAKE
THIS FILING ON THE GRANTEE’S BEHALF.

 

(d)           Grantee understands that, at the time that the Shares are granted,
or at the time of vesting, Grantee may incur tax obligations under federal,
state, local, and/or foreign law, and the Company may be required to withhold
amounts from Grantee’s compensation or otherwise collect from Grantee related to
such obligations. Grantee agrees that the Company (or a Related Entity) may
satisfy such withholding obligations relating to the Shares by any of the
following means or by a combination of such means, in the Company’s discretion:
(i) withholding from any compensation otherwise payable to the Grantee by the
Company; (ii) causing the Grantee to tender a cash payment; or (iii) withholding
Shares with a fair market value (measured as of the date the tax withholding
obligations are to be determined) equal to the amount of such tax withholding
obligations from the Shares otherwise issuable to Grantee; provided, however,
that the number of such Shares so withheld will not exceed the amount necessary
to satisfy the Company’s required tax withholding obligations using the minimum
statutory withholding rates for federal, state, local and foreign tax purposes,
including payroll taxes, that are applicable to supplemental taxable income (or
such lesser amount as may be necessary to avoid classification of the Shares as
a liability for financial accounting purposes). Grantee understands that all
matters with respect to the total amount of taxes to be withheld in respect of
such compensation income will be determined by the Company in its reasonable
discretion. Grantee further understands that, although the Company will pay
withheld amounts to the applicable taxing authorities, the Grantee remains
responsible for payment of all taxes due as a result of income arising under the
Agreement.

 



 -4- 

 

 

9.           General Provisions.

 

(a)           This Agreement will be construed and enforced in accordance with
and governed by the laws of the State of Delaware, without giving effect to the
choice of law rules of any jurisdiction.

 

(b)           Any notice, demand or request required or permitted to be given
pursuant to the terms of this Agreement will be in writing and will be deemed
given when delivered personally, one day after deposit with a recognized
international delivery service (such as FedEx), or three days after deposit in
the U.S. mail, first class, certified or registered, return receipt requested,
with postage prepaid, in each case addressed to the parties at the addresses of
the parties set forth at the end of this Agreement or such other address as a
party may designate by notifying the other in writing.

 

(c)           The rights and obligations of the Company and the Grantee
hereunder will be binding upon, inure to the benefit of and be enforceable
against their respective successors and assigns, legal representatives and
heirs. In addition, the rights and obligations of the Company under Section 2 of
this Agreement will be transferable to any one or more persons or entities as
set forth therein.

 

(d)           Either party’s failure to enforce any provision or provisions of
this Agreement, except for the exercise by the Company of its Repurchase Option,
will not in any way be construed as a waiver of any such provision or
provisions, nor prevent the party thereafter from enforcing each and every other
provision of this Agreement. The rights granted the parties herein are
cumulative and will not constitute a waiver of any party’s right to assert all
other legal remedies available to it under the circumstances.

 

(e)           Grantee agrees, upon request, to execute any further documents or
instruments necessary or desirable to carry out the purposes or intent of this
Agreement.

 

(f)           This Agreement is not employment or service contract, and nothing
in this Agreement creates or will be deemed to create in any way whatsoever any
obligation on the part of the Company to continue Grantee’s service.

 

(g)           This Agreement expresses the entire understanding with respect to
the subject matter hereof and supersedes and terminates any prior oral or
written agreements with respect to the subject matter hereof. This Agreement may
only be amended by a writing signed by both the Grantee and the Company.

 

[Signature Page Follows]

 

 -5- 

 

 

IN WITNESS WHEREOF, the parties have duly executed this Restricted Stock Award
Agreement as of the day and year first set forth above.

 



  COMPANY:             Aytu BioScience, Inc.                     By:            
  Name:               Title:               Address: 373 Inverness Parkway, Suite
206       Englewood, Colorado 80112                     GRANTEE:            
[NAME]                       (SEAL)           Address:                    

 

 -6- 

 

 

EXHIBIT A

 

VESTING

 

A.           Vesting. The Shares are unvested when granted, and will vest on
July 7, 2026, subject to Grantee’s continued employment with the Company or a
Related Entity through such date. Immediately upon such vesting, the Shares will
be released from the Repurchase Option.

 

B.           Accelerated Vesting. Notwithstanding the foregoing, vesting will be
accelerated and the Shares will be released from the Repurchase Option upon the
first to occur of the following events, subject to Grantee’s continued
employment with the Company or a Related Entity through the date of such
occurrence.

 

1.The consummation of a Change in Control Transaction (as defined below);

 

2.Grantee’s employment with the Company or a Related Entity is terminated as a
result of Grantee’s resignation for Good Reason (as defined below), provided
that Grantee has completed at least two (2) years of continued employment from
the date the Shares were granted;

 

3.Grantee’s employment with the Company or a Related Entity is terminated as a
result of Grantee’s Disability (as defined below); or

 

4.Grantee’s employment with the Company or a Related Entity is terminated by the
Company without Cause (as defined below).

 

In the event that accelerated vesting occurs as described in B.2., B.3., or B.4.
above, then Grantee acknowledges and agrees that he will not sell any of the
Shares so vested for a period of ninety (90) days immediately following such
vesting (or such longer period as may be agreed in a separate written agreement,
if any, between the Company and Grantee).

 

C.           Cessation of Vesting. To the extent vesting does not occur at the
time of the termination of Grantee’s employment as described in B.2., B.3., or
B.4. above, vesting will cease upon such termination.

 

D.           Definitions. As used herein, the following terms have the
definitions provided below.

 

“Change in Control Transaction” means the occurrence of any of the following:

 

(i)           The acquisition by any Person (as used in Sections 13(d) and 14(d)
of the Securities Exchange Act of 1934 (the “Exchange Act”), and including a
“group” as defined in Section 13(d) thereof) of Beneficial Ownership (within the
meaning of Rule 13d-3 promulgated under the Exchange Act) of more than fifty
percent (50%) of either (A) the value of then outstanding equity securities of
the Company (the “Outstanding Company Stock”) or (B) the combined voting power
of the then outstanding voting securities of the Company entitled to vote
generally in the election of directors (the “Outstanding Company Voting
Securities”) (the foregoing Beneficial Ownership hereinafter being referred to
as a “Controlling Interest”); provided, however, that for purposes of this
Exhibit A, the following acquisitions shall not constitute or result in a Change
in Control: (v) any acquisition directly from the Company; (w) any acquisition
by the Company; (x) any acquisition by any Person that as of the Effective Date
owns Beneficial Ownership of a Controlling Interest; (y) any acquisition by any
employee benefit plan (or related trust) sponsored or maintained by the Company
or any Related Entity; or (z) any acquisition by any entity pursuant to a
transaction that complies with clauses (A), (B), and (C) of subsection (iii)
below; or

 



 

Exhibit A to Restricted Stock Award Agreement 

Page 1

 

 

 

(ii)           During any period of two (2) consecutive years (not including any
period prior to the Effective Date) individuals who constitute the Board on the
Effective Date (the “Incumbent Board”) cease for any reason to constitute at
least a majority of the Board; provided, however, that any individual becoming a
director subsequent to the Effective Date whose election, or nomination for
election by the Company’s stockholders, was approved by a vote of at least a
majority of the directors then comprising the Incumbent Board shall be
considered as though such individual were a member of the Incumbent Board, but
excluding, for this purpose, any such individual whose initial assumption of
office occurs as a result of an actual or threatened election contest with
respect to the election or removal of directors or other actual or threatened
solicitation of proxies or consents by or on behalf of a Person other than the
Board; or

 

(iii)           Consummation of a reorganization, merger, statutory share
exchange, or consolidation or similar transaction involving the Company or any
of its Related Entities, a sale or other disposition of all or substantially all
of the assets of the Company, or the acquisition of assets or equity of another
entity by the Company or any of its Related Entities (each a “Business
Combination”), in each case, unless, following such Business Combination, (A)
all or substantially all of the individuals and entities who were the Beneficial
Owners, respectively, of the Outstanding Company Stock and Outstanding Company
Voting Securities immediately prior to such Business Combination beneficially
own, directly or indirectly, more than fifty percent (50%) of the value of the
then outstanding equity securities and the combined voting power of the then
outstanding voting securities entitled to vote generally in the election of
members of the board of directors (or comparable governing body of an entity
that does not have such a board), as the case may be, of the entity resulting
from such Business Combination (including, without limitation, an entity that as
a result of such transaction owns the Company or all or substantially all of the
Company’s assets either directly or through one or more subsidiaries) in
substantially the same proportions as their ownership, immediately prior to such
Business Combination of the Outstanding Company Stock and Outstanding Company
Voting Securities, as the case may be, (B) no Person (excluding any employee
benefit plan (or related trust) of the Company or such entity resulting from
such Business Combination or any Person that as of the Effective Date owns
Beneficial Ownership of a Controlling Interest) beneficially owns, directly or
indirectly, fifty percent (50%) or more of the value of the then outstanding
equity securities of the entity resulting from such Business Combination or the
combined voting power of the then outstanding voting securities of such entity
except to the extent that such ownership existed prior to the Business
Combination, and (C) at least a majority of the members of the Board or other
governing body of the entity resulting from such Business Combination were
members of the Incumbent Board at the time of the execution of the initial
agreement, or of the action of the Board, providing for such Business
Combination.

 



 

Exhibit A to Restricted Stock Award Agreement 

Page 2

 

 

 

“Cause” means, unless otherwise provided in an employment agreement between the
Company or a Related Entity and the Grantee, a determination by the Board
(excluding Grantee for such purposes if Grantee is then a Board member) that the
Grantee’s employment with the Company or a Related Entity should be terminated
as a result of (i) any material breach by the Grantee of any agreement between
the Grantee and the Company; (ii) the conviction of or plea of nolo contendere
by the Grantee to a felony or a crime involving moral turpitude; (iii) any
material misconduct or willful and deliberate non-performance (other than by
reason of Disability) by the Grantee of the Grantee’s duties to the Company;
(iv) the Grantee’s fraud, embezzlement, or act(s) of dishonesty relating to the
Company or any Related Entity, or (v) the Grantee’s failure to follow the lawful
instructions of the Company’s Chief Executive Officer (or the Board if Grantee
is the Chief Executive Officer).

 

“Disability” means (i) Grantee’s incapacity due to a physical or mental
condition and, if reasonable accommodation is required by law, after any
reasonable accommodation, that results in Grantee being substantially unable to
perform his duties as an employee of the Company or a Related Entity for six
consecutive months (or for six months out of any nine month period); or (ii) a
qualified independent physician mutually acceptable to the Company and Grantee
determines that Grantee is incapacitated due to a physical or mental condition
and, if reasonable accommodation is required by law, after any reasonable
accommodation, so as to be unable to regularly perform his duties as an employee
of the Company or a Related Entity and such condition is expected to be of a
permanent or near-permanent duration.

 

“Good Reason” means any of the following, occurring without Grantee’s written
consent: (i) there is a material reduction of the level of Grantee’s
compensation (excluding any bonuses) (except where there is a general reduction
applicable to the similarly-situated employees generally), (ii) there is a
material reduction in Grantee’s overall responsibilities or authority, or scope
of duties; or (iii) there is a material change in the principal geographic
location at which Grantee must perform his services (it being understood that
the relocation of Grantee to a facility or a location within forty (40) miles of
the Grantee’s principal workplace as of the Effective Date shall not be deemed
material for purposes of this Agreement). No event shall be deemed to be “Good
Reason” if the Company has cured the event (if susceptible to cure) within 30
days of receipt of written notice from Grantee specifying the event or events
which, absent cure, would constitute “Good Reason.”

 

 

Exhibit A to Restricted Stock Award Agreement 

Page 3

 

 

 

EXHIBIT B

 

INVESTMENT REPRESENTATION STATEMENT

 



Grantee:           Issuer:   Aytu Bioscience, Inc. (the “Company”)      
Security:   Common Stock       No. of Shares:    

 

In connection with the receipt of the above securities, the Grantee represents
to the Company as follows.

 

1.           Grantee is aware of the Company’s business affairs and financial
condition and has acquired sufficient information about the Company to reach an
informed and knowledgeable decision to acquire the securities. Grantee is
acquiring the securities for investment for Grantee’s own account only and not
with a view to, or for resale in connection with, any “distribution” thereof
within the meaning of the Securities Act of 1933, as amended (the “Securities
Act”).

 

2.           Grantee understands that the securities have not been registered
under the Securities Act in reliance upon a specific exemption therefrom, which
exemption depends upon, among other things, the bona fide nature of Grantee’s
investment intent as expressed herein.

 

3.           Grantee further understands that the securities must be held
indefinitely unless subsequently registered under the Securities Act or unless
an exemption from registration is available. Moreover, Grantee understands that
the Company is under no obligation to register the securities. In addition,
Grantee understands that the certificate evidencing the securities will be
imprinted with a legend that prohibits the transfer of the securities unless
they are registered or such registration is not required in the opinion of
counsel for the Company.

 



Date: July __, 2016 GRANTEE:                       [NAME]  

 

 

 

Exhibit B to Restricted Stock Award Agreement

 

 

 